Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a light-emitting comprising: 
“wherein the second semiconductor light-emitting unit and the third semiconductor light-emitting unit are disposed on the first semiconductor light-emitting unit, and 
wherein the second semiconductor light-emitting unit comprises a first portion, a second portion, and a third portion, the first portion is between the second portion and the third portion, and the first portion overlaps the first semiconductor light-emitting unit, and the second portion and the third portion do not overlap the first semiconductor light-emitting unit, and 
wherein each of the first semiconductor light-emitting unit, the second semiconductor light-emitting unit, and the third semiconductor light-emitting unit has a width of less than 100µm and a length of less than 100 µm.”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826